Citation Nr: 0434332	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right forearm and 
wrist disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder myofascial scapular syndrome.  

3.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.  


REPRESENTATION

Veteran represented by:  Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

It appears that the veteran served on active duty from May 
1981 to May 1985 and from August 1986 to July 2002.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO decision, which denied service 
connection for a right forearm and wrist disability, and 
which granted service connection and 10 percent ratings for 
right shoulder myofascial scapular syndrome and lumbar 
strain, effective in August 2002.  The veteran appeals for 
service connection and for higher ratings.  

In June 2004, the Board remanded the case to the RO in order 
to afford the veteran a hearing.  In September 2004, the 
veteran appeared at the RO and testified at a hearing before 
the undersigned Veterans Law Judge, who has been designated 
to make the final disposition of this proceeding.  A 
transcript of that hearing has been associated with the 
claims file.  

The issue of entitlement to service connection for a right 
forearm and wrist disability is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The service-connected right shoulder myofascial scapular 
syndrome is manifested by complaints of pain at rest and on 
motion; clinical findings show full range of motion with pain 
and no evidence of arthritic changes on X-ray.  
 
3.  The service-connected lumbar strain is manifested by 
complaints of pain and stiffness; clinical findings show 
full, painless range of motion and X-ray evidence of a mild 
scoliotic curve and degenerative facet arthritis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right shoulder 
myofascial scapular syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.71a including Diagnostic Codes 5003, 5021, 5201 (2004).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected lumbar strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5292, 5295 
(effective prior to September 26, 2003), 5237 (effective on 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decision in July 2002.  In any case, 
the notice was sent prior to certification and transfer of 
the case to the Board, and, as explained herein below, 
complied with the requirements of the VCAA as interpreted by 
the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in May 2003, the RO 
advised her of what was required to prevail on her claims for 
a higher rating, what specifically VA had done and would do 
to assist in those claims, and what information and evidence 
the veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist her in obtaining VA 
examination and treatment records and any records from other 
facilities, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on her behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate her claims in the rating 
decisions in July 2002 and April 2003, statement of the case 
issued to her in May 2003, and the supplemental statement of 
the case issued to her in February 2004.  See 38 U.S.C.A. §§ 
5102, 5103.  In these documents the RO informed the veteran 
of the reasons for which her claims for a higher rating were 
denied and the evidence it had considered in denying the 
claims.  Further, in the statement of the case, the RO 
furnished laws and regulations, including diagnostic criteria 
for evaluation purposes, applicable to her claims.  In the 
supplemental statement of the case, the RO advised the 
veteran as to recent  amendments to the criteria for 
evaluating spine disabilities.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that higher 
ratings are warranted for the service-connected right 
shoulder myofascial scapular syndrome and lumbar strain.  She 
was afforded the opportunity to testify at a personal hearing 
before the undersigned in September 2004.  The RO has sought 
and obtained for association with the claims file service and 
private medical treatment records.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
pre- and post-military medical examinations in March 2002 and 
December 2003, specifically to evaluate the current nature 
and etiology of right shoulder and low back disability.  The 
veteran has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in her appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims for a Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

A.  Right Shoulder Myofascial Scapular Syndrome

The veteran's service-connected right shoulder myofascial 
scapular syndrome has been rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5021, for myositis, 
ever since the effective date of service connection in August 
2002.  She believes that her shoulder disability warrants a 
20 percent rating at minimum.  

Under Code 5021, myositis is to be rated on limitation of 
motion of affected parts, as degenerative arthritis.  
Degenerative arthritis established by X- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint; limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5201, when arm motion is limited at the 
shoulder level, the major (or dominant) arm is rated 20 
percent.  When arm motion is limited to a point midway 
between the side and shoulder level, the major arm is rated 
30 percent.  When arm motion is limited to 25 degrees from 
the side, the major arm is rated 40 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  

The Rating Schedule provides that a normal range of motion of 
the shoulder is 0 degrees to 180 degrees on flexion and 
abduction, 0 degrees to 90 degrees on internal rotation, and 
0 degrees to 90 degrees on external rotation.  38 C.F.R. § 
4.71, Plate I  (2004). 

After a careful review of the evidence, the Board finds that 
the veteran has not met the criteria for a rating in excess 
of 10 percent for her right shoulder myofascial scapular 
syndrome based on motion limitation, as further discussed 
herein below.

The record shows that the veteran underwent a VA pre-
discharge examination in March 2002 and a VA post-discharge 
examination in December 2003, to assess the nature and 
severity of her right shoulder disability.  On these 
examinations as well as on outpatient treatment visits, the 
veteran has consistently complained of pain in the right 
shoulder.  Records confirm that her dominant shoulder is the 
right shoulder.  

The March 2002 examination report indicates that the veteran 
has had physical therapy, chiropractic manipulation, and 
injections for temporary relief of pain.  Nonsteroidal anti-
inflammatory drugs have helped.  She reported missing work 
often (as much as seven days a month) due to pain.  On 
physical examination, the right scapular area was tender at 
multiple areas, which was consistent with a diagnosis of 
myofascial scapular syndrome.  Post-service, she was seen at 
the Jacksonville Spine Clinic.  A record dated in April 2003 
indicates that she received trigger point injections in the 
right shoulder that temporarily decreased her pain.  On 
physical examination, there was exquisite tenderness to 
palpation at approximately T2 just right of midline along the 
scapula.  There was full range of motion of the right upper 
extremity, but abduction and external rotation elicited pain 
in the right upper extremity.  Sensation was intact and 
muscle strength was normal.  

The December 2003 examination report indicates that the 
veteran complained of two to three episodes of pain in her 
right shoulder per month, which lasted two to three days at a 
time.  She indicated that the pain was usually aggravated 
and/or precipitated by working on the computer, driving, 
sweeping, and other types of housework.  She indicated that 
the pain was primarily located over the right scapula, and 
that she obtained pain relief through Motrin, Darvocet, and 
use of heat or ice on the shoulder.  On physical examination, 
the right shoulder had normal contour, and there was no 
localized tenderness about the shoulder.  There was full 
range of painless motion about the right shoulder.  
Impingement and drop arm testing was normal.  X-rays of the 
right shoulder were normal, and there was no evidence of any 
recent or old injury and no evidence of any arthritic 
changes.  The diagnosis was pain of the right shoulder.  

The veteran testified in September 2004 in regard to the 
extent of functional impairment of her right shoulder.  She 
described constant shoulder pain both at rest and on motion, 
decreased range of motion of the shoulder joint, and 
inability or difficulty in dressing and performing various 
chores around the house.  Such subjective complaints were 
voiced previously on examination.

The Board, as well as the medical examiners, has noted the 
veteran's subjective complaints of pain aggravated and/or 
exacerbated by motion and of flare-ups.  Nevertheless, the 
objective medical findings in the record do not demonstrate a 
right-sided limitation of motion at the shoulder level, for a 
20 percent rating under Diagnostic Code 5201.  On clinical 
testing, range of motion of the right shoulder was full.  
While abduction and external rotation elicited pain on motion 
in April 2003, there was painless range of motion on the last 
VA examination in December 2003.  There is no credible 
objective evidence to show that pain on use or during flare-
ups results in additional functional limitation to the extent 
that the right shoulder disability would be more than 10 
percent disabling under the limitation-of-motion code (i.e., 
arm limited to the shoulder level).  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board further notes that there are no other rating 
criteria by which the veteran would be more appropriately 
evaluated in terms of her right shoulder myofascial scapular 
syndrome.  In this regard the Board notes the absence of 
evidence of malunion, nonunion or frequent dislocation, or of 
any neurologic involvement such as would support application 
of alternate diagnostic codes (e.g., 38 C.F.R. § 4.71a, 
Diagnostic Codes 5202, 5203) to the veteran's claim.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).

The veteran has indicated that due to pain on rest and on 
motion she has difficulty performing various jobs.  The Board 
recognizes medical evidence in support of such assertion, to 
include the requirement for trigger point injections and pain 
medication.  The Board must emphasize, however, that the 
veteran has continued to work (as noted at her hearing), has 
not demonstrated the need for hospitalization due to her 
service-connected disability, and, significantly, has not 
manifested symptomatology other than that contemplated by the 
Rating Schedule.  The percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. § 
4.1 specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Rating Schedule and provided for in the 10 percent 
schedular evaluation assigned to the veteran's shoulder 
disability.  Moreover, the rating criteria discussed in this 
case focus on exactly the limitation the veteran complains 
of, i.e., pain at rest and on motion.  What the veteran has 
not shown in this case is that her disability, in and of 
itself, results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for the right shoulder myofascial scapular syndrome.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This is an initial rating case, and the Board has taken into 
consideration "staged ratings" for various periods of time 
since service connection was established.  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the Board finds that the 
evidence shows that the veteran's right shoulder disability 
was not more than 10 percent disabling from the effective 
date of service connection on August 1, 2002.  

B.  Lumbar Strain

The veteran's service-connected lumbar strain has been rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, for lumbar strain, ever since the effective date 
of service connection in August 2002.  

However, during the course of the veteran's appeal, the 
regulations pertaining to evaluating spine disabilities were 
revised, effective on September 26, 2003.  See 67 Fed. Reg. 
51,454-58 (August 27, 2003).  

According to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

It appears to the Board, albeit not in an entirely clear 
manner, that in cases such as this, the General Counsel's 
opinion (i.e., VAOPGCPREC 7-03 (November 19, 2003)) dictates 
that the "old" criteria for evaluating spine disabilities 
apply prior to the changes in regulation and that the revised 
criteria apply thereafter.  In any event, regardless of this 
interpretation, the Board notes that the retroactive reach of 
the revised regulations under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

Under the "old" rating criteria, a 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating is warranted for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

Other applicable "old" rating criteria consist of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, for limitation of motion of 
the lumbar spine.  Under this code, slight limitation of 
motion of the lumbar spine warrants a 10 percent rating, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

Under the revised criteria, a 10 percent rating for 
lumbosacral strain is warranted where forward flexion of the 
thoracolumbar is greater than 60 degrees but not greater than 
85 degrees; or where the combined range of thoracolumbar 
motion is greater than 120 degrees but not greater than 235 
degrees (the combined motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation); or where muscle spasm, 
guarding, or localized tenderness does not result in abnormal 
gait or abnormal spinal contour.  

A 20 percent rating for lumbosacral strain is warranted where 
forward flexion of the thoracolumbar is greater than 30 
degrees but not greater than 60 degrees; or where the 
combined range of thoracolumbar motion is not greater than 
120 degrees (the combined motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation); or where muscle spasm 
or guarding is severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent evaluation for a lumbosacral strain is warranted 
where forward flexion of the thoracolumbar strain is 30 
degrees or less; or where there is favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (effective September 26, 2003).

After a careful review of the evidence, the Board finds that 
the veteran has not met the criteria for a rating in excess 
of 10 percent for her lumbar strain, as further discussed 
herein below.  

As for the shoulder claim above, the veteran underwent a VA 
pre-discharge examination in March 2002 and a VA post-
discharge examination in December 2003, to assess the nature 
and severity of her low back disability.  On these 
examinations as well as on outpatient treatment visits, the 
veteran has consistently complained of pain in the low back.  

The March 2002 examination report indicates that the veteran 
had intermittent non-radiating pain in the lumbar area.  On 
physical examination, the lumbar spine contour was normal, as 
was gait and stance.  Forward bending was limited to within 
10 inches of the fingertips touching the floor, which was 
limited more by shoulder pain than low back pain.  Straight 
leg raising was limited to 45 degrees bilaterally, which was 
limited more by pain behind the knees and in the calf area 
than by sciatic pain.  The impression was history of non-
radiating low back pain with a normal back examination except 
for limited forward flexion and straight leg raising.  

Post-service, she was seen at the Jacksonville Spine Clinic.  
A record dated in April 2003 indicates that on physical 
examination there was no pain elicited with forward flexion, 
extension, or rotation of the lumbar spine.  Sensation was 
intact and muscle strength was normal.  Deep tendon reflexes 
were 2+ and symmetric at the patellae and Achilles' 
bilaterally.  Gait was normal.  The impression was lumbar 
strain/sprain.  An MRI of the lumbar spine was obtained in 
June 2003, which showed subtle degenerative facet arthritic 
changes at L5-S1 without spinal or foraminal stenosis.  

The December 2003 examination report indicates that the 
veteran complained of stiffness and soreness in the lumbar 
spine upon sitting for a long time.  Her low back pain was 
reportedly well localized without any history of radicular 
symptoms or urinary or fecal incontinence.  Motrin and 
Darvocet reportedly relieved the pain.  On physical 
examination, the veteran walked with a normal gait and 
without limping or listing to either side.  The spine was 
straight without any abnormal curvatures.  There was full 
range of painless motion of the lumbosacral spine.  Straight 
leg raising and Patrick's tests were normal.  Reflexes, 
sensation, and circulation were intact throughout the lower 
extremities.  X-rays of the lumbosacral spine showed a mild 
scoliotic curve with convexity to the right side, which was 
estimated at 15 degrees; very tiny marginal osteophytes 
involving the bodies of the third to the fifth lumbar 
vertebra, which was considered normal for her age; and 
intervertebral disc spaces that were well maintained.  The 
diagnosis was pain of the lumbosacral spine.  

The veteran testified in September 2004 in regard to the 
extent of functional impairment of her low back.  She 
described pain, difficulty with chores, and the inability to 
lift, bend, and sit for long periods of time.  She stated 
that she experienced muscle spasm on forward bending.  She 
noted limitation of motion of the lumbar spine (was not able 
to bend and touch her toes) and pain on motion.  She stated 
that she took Motrin for pain and used heat and ice therapy.  
Such subjective complaints were voiced to an extent 
previously on examination.

The Board, as well as the examiners, has noted the veteran's 
subjective complaints, including painful motion.  
Nevertheless, the objective medical findings in the record do 
not demonstrate muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in the standing 
position, or moderate limitation of motion of the lumbar 
spine, for a higher rating under the "old" Code 5295.  
Further, the objective medical findings in the record do not 
show forward flexion is 60 degrees or less, combined range of 
thoracolumbar motion is 120 degrees or less, or muscle spasm 
or guarding that results in an abnormal gait or spinal 
contour, for a higher rating under the revised Code 5237.  On 
clinical testing, particularly after service, range of motion 
of the lumbosacral spine was full, and there was painless 
range of motion in a private outpatient visit in April 2003 
and on the last VA examination in December 2003.  There is X-
ray evidence of a mild scoliotic curve and degenerative facet 
arthritis.  Nonetheless, there is no credible objective 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation to the extent that the 
lumbar spine disability would be more than 10 percent 
disabling under either the "old" or revised codes.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board further notes that there are no other rating 
criteria by which the veteran would be more appropriately 
evaluated in terms of her lumbar strain.  In this regard the 
Board notes that evaluating the veteran's low back disability 
under provisions relevant to intervertebral disc syndrome 
would be unwarranted, given that service connection has not 
been established for such condition and a disc syndrome is 
not a part of the service-connected disability.  Accordingly, 
neither the "old" nor the revised regulation pertaining to 
intervertebral disc syndrome is for application in this case.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001); and 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
23, 2002), published at 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).

The veteran has indicated that due to pain on motion she has 
difficulty performing various jobs.  The Board recognizes 
medical evidence in support of such assertion, to include the 
requirement for pain medication.  The Board must emphasize, 
however, that the veteran has continued to work (as noted at 
her hearing), has not demonstrated the need for 
hospitalization due to her service-connected disability, and, 
significantly, has not manifested symptomatology other than 
that contemplated by the Rating Schedule.  As noted 
previously, the percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  That provision speaks directly to the facts 
of this case.  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Rating Schedule and provided for in the 10 percent 
schedular evaluation assigned to the veteran's lumbar spine 
disability.  Moreover, the rating criteria discussed in this 
case focus on exactly the limitation the veteran complains 
of, i.e., pain, spasm, and limitation of motion.  What the 
veteran has not shown in this case is that her disability, in 
and of itself, results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for the lumbar strain.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

This is an initial rating case, and the Board has taken into 
consideration "staged ratings" for various periods of time 
since service connection was established.  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the Board finds that the 
evidence shows that the veteran's low back disability was not 
more than 10 percent disabling from the effective date of 
service connection on August 1, 2002.  


ORDER

A rating in excess of 10 percent for the service-connected 
right shoulder myofascial scapular syndrome is denied.  

A rating in excess of 10 percent for the service-connected 
lumbar strain is denied.  


REMAND

Remand is warranted with regard to the issue of entitlement 
to service connection for a right forearm and wrist 
disability, to ensure that all pertinent service department 
records and medical evidence are associated with the claims 
file and to obtain a contemporary medical opinion as to the 
nature and etiology of the claimed disability.  

First, the claims file contains a discrepancy as to the 
actual dates of the veteran's active duty service, and such 
should be clarified.  At a Board hearing in September 2004, 
the veteran verified that she served two periods of active 
service:  from May 1981 to May 1985 and from August 1986 
until December 2001.  A DD Form 214, Certificate of Release 
or Discharge from Active Duty, on file reflects that the 
veteran served from May 1985 to July 2002 (for a stated total 
of 15 years, nine months, and 24 days), with a prior period 
of active service totaling four years, two months, and 11 
days.  Thus, the RO should ascertain the dates of the 
veteran's active duty periods, and obtain any additional 
personnel and medical records relevant thereto, for 
association with the claims file.  

Second, the veteran should be afforded another VA examination 
in connection with her service connection claim.  A 
preliminary review of her service medical records shows that 
beginning in January 2000 she was evaluated for right wrist 
and forearm pain.  The assessments were all inconclusive.  
Records dated beginning in June 2001 show a diagnosis of 
bilateral intersection syndrome.  On a VA pre-discharge 
physical examination in March 2002, she complained of pain in 
the right forearm and wrist area for years, for which she had 
received various types of treatment to include medication and 
a wrist splint.  There were no positive clinical findings 
pertaining to the right forearm or wrist on physical 
examination, and there was no diagnosis referable to the 
right forearm or wrist.    

Post-service medical evidence includes private records that 
show that the veteran was seen at the Jacksonville Naval 
Hospital in October 2002 for chronic intersection syndrome of 
the forearms and chronic tendonitis of the wrists.  She was 
treated with injections, medication, and wrist splints.  She 
was seen again in February 2003, on a follow-up visit for 
bilateral intersection syndrome, right worse than left, and 
was issued a volar brace.  She returned in April 2003 
complaining that conservative therapy had been ineffective.  
The doctor remarked that her history was more consistent with 
fibromyalgia and that further consultation was needed.  The 
file, however, does not contain any records relevant to any 
further consultation.  Subsequent records from the 
Jacksonville Spine Center, dated in April 2003, indicate an 
impression of rule out carpal tunnel syndrome bilaterally, 
and the plan was to conduct bilateral arm electromyogram 
(EMG) and nerve conduction studies.  The file, however, does 
not contain any reports relevant to these studies.  

Given the foregoing service and post-service medical 
evidence, the veteran should be examined by VA to clarify the 
diagnosis and determine the etiology of all right forearm and 
wrist disability.  38 U.S.C.A.§ 5103A(d).  

Third, prior to the examination, the RO should attempt to 
obtain any additional pertinent treatment records indicated 
by the veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that 
regard, the RO should obtain any treatment or consultation 
records from the Jacksonville Naval Hospital, and any EMG and 
nerve conduction studies conducted by order of the 
Jacksonville Spine Center, dated in or after April 2003.  The 
RO should note that records in the file from Jacksonville 
Naval Hospital were obtained under the veteran's sponsor, her 
husband.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the appropriate 
service department(s) and ascertain the 
veteran's period(s) of active duty, and 
to determine if there are any additional 
service medical or personnel records 
pertaining to the veteran.  If records 
are not obtainable, the RO should obtain 
specific confirmation of that fact, for 
inclusion with the claims file.  The RO 
should note that records of the veteran 
at a military hospital/clinic may be 
filed under the name and/or Social 
Security number of her sponsor (spouse).  

2.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for complaints referable to 
the right forearm and wrist.  After 
receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records that have not already 
been obtained for association with the 
claims file, to include any treatment 
records or study reports from the 
Jacksonville Naval Hospital and 
Jacksonville Spine Center, dated in or 
after April 2003.  The RO should note 
that records of the veteran at a military 
hospital/clinic may be filed under the 
name and/or Social Security number of her 
sponsor (spouse).  

3.  Following receipt of any additional 
evidence, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination in order to determine the 
current nature and likely etiology of all 
current right forearm and wrist 
disability.  All indicated testing in 
this regard should be accomplished.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  Detailed findings 
should be reported in connection with the 
evaluation.  In particular, the examiner 
should elicit from the veteran 
information pertinent to her right 
forearm and wrist medical history.  The 
examiner's attention is directed to 
complaints and varying diagnoses 
referable to the right forearm and wrist, 
as documented both in service beginning 
in 2000 and following service beginning 
in 2002.  The examiner should furnish an 
opinion as to the medical probability 
(less likely than not or more likely than 
not) that any currently diagnosed right 
forearm and wrist disability had its 
onset during the veteran's period of 
service.  The rationale for all opinions 
should be provided.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
right forearm and wrist disability, based 
on a review of the entire evidentiary 
record.  If the decision remains adverse 
to the veteran, the RO should provide her 
and her representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



